Title: To James Madison from William Kirkpatrick, 28 April 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


28 April 1803, Málaga. Transmits a copy of his last letter, dated 18 Apr., and reports that the governor of Málaga has just received orders from the supreme board of health at Madrid to admit all U.S. vessels to pratique immediately without subjecting them to quarantine. “This measure has been adopted,… in Consequence of a repetition of the favorable Advices from America, that the Yellow Fever has ceased, and for the general Advantage of Trade.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

